DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 12 are objected to, appropriate correction is required for each.

Claim 1 is objected to because, line 1 recites “Assistance apparatus” this was likely meant to read “An assistance apparatus”.

Claim 12 is objected to because, line 1 recites “wherein hat the” this was likely an error and meant to read “wherein the”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an upper structure in claim 1, a lower structure in claim 1, and lateral semi-structures in claim 7.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 2-4, 5, 6, 9, 10, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 2 recites the limitation "the electric motor" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is the same motor as the motors recited prior. This rejection may be overcome with language such as “the at least one electric motor”.

	The term “substantially” in claims 4 and 13 is a relative term which renders the claims indefinite. The term “substantially” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. When “substantially” is used, it becomes unclear to what degree a limitation must be met to be considered substantial such as it is unclear what is considered “substantially coincident” or “substantially L-shaped”. 

	Additionally, claims 4 and 6 recite the limitation "said pivot axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is the same axis as the axis recited prior. This rejection may be overcome by rewriting the limitation in line 6 of claim 1 to “a pivot axis”.

	Claim 9 recites the limitation "wherein it comprises" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what is being referred to with the recitation “wherein it comprises”. This rejection may be overcome with language such as “wherein the apparatus comprises”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
OR
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1, 2, 4-10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ohta et al. (US 2019/0358807).

	Regarding claim 1, Ohta discloses an assistance apparatus (Fig.1; assist device 1) wearable by a subject for receiving assistance in forward reclining movements of the torso, comprising: an upper structure for the engagement of the subject's torso (Figs. 1 & 5; lower back support part 10) and a lower structure for the engagement of the subject's legs, (thigh worn portion 54R) said upper structure and lower structure being pivotally connected to each other around an axis, (Fig. 1; pivot axis 15Y) at least one elastic device operatively interposed between said upper structure and said lower structure, (Figs. 19 & 20; a spiral spring 45R; ¶ 0114) at least one electric motor (an electric motor 47R (actuator)) operatively arranged in series with said at least one elastic device, between said upper structure and said lower structure, and actionable for dynamically controlling the extent of deformation of said at least one elastic device. (Figs. 19 & 20; ¶ 0091 & 0092)

	Regarding claim 2, Ohta discloses an apparatus according to claim 1, wherein said at least one elastic device is an elastic joint comprising a first portion (Fig. 19; an inner end portion 45RC) and a second portion (an outer end portion 45RA) rotatably coupled to each other and one or more springs operatively interposed between the first portion and the second portion, (¶ 0114) wherein said first portion is operatively associated to a shaft (Fig. 19, 21, & 22; transmission shaft 43RE) driven by said at least one electric motor and the second portion is operatively associated to said upper structure, (¶ 0114) the electric motor having a body operatively associated to said lower structure. (Fig. 19; ¶ 0091 & 0092)

	Regarding claim 4, Ohta discloses an apparatus according to claim 1, wherein said at least one elastic device is a spiral spring (Fig. 19; a spiral spring 45R) with a device axis substantially coincident with said pivot axis and having a first end (an inner end portion 45RC) operatively associated to said upper structure and a second end (an outer end portion 45RA) operatively associated to a shaft (transmission shaft 43RE) driven by said at least one electric motor, (an electric motor 47R (actuator);  ¶ 0114) said electric motor having a body operatively associated to said lower structure. (Fig. 19; ¶ 0091 & 0092)

	Regarding claim 5, Ohta discloses an apparatus according to claim 2, wherein said at least one electric motor is supported with a motor axis (Fig. 19; a pivot axis 40RY) thereof arranged parallel and distanced with respect to the pivot axis between said upper structure and said lower structure and has its motor shaft (shaft 42RB) connected to said driven shaft by means of a reducer belt transmission. (The transmission belt 43RB; ¶ 113 & 114)

	Regarding claim 6, Ohta discloses an apparatus according to claim 5, wherein said at least one electric motor has a motor axis (pivot axis 47RY; pivot axis 47RY is the same structurally and functionally to a motor axis) thereof distanced to the rear with respect to the pivot axis, (Fig. 19; pivot axis 40RY) with reference to the condition of the apparatus worn by a subject.

	Regarding claim 7, Ohta discloses an apparatus according to claim 1, wherein said lower structure comprises two lower lateral semi-structures (Figs. 5 & 12; an output link 50R & 50L) intended to be associated respectively to the subject's legs and pivotally connected to the upper structure by means of two separate lateral articulation devices, (a right actuator unit 4R; a left actuator unit 4L) each provided with a respective elastic device. (Fig. 19; ¶ 0114)

	Regarding claim 8, Ohta discloses an apparatus according to claim 7, wherein each of the two separate lateral articulation devices is associated to a respective electric motor. (Fig. 19; ¶ 0114)

	Regarding claim 9, Ohta discloses an apparatus according to claim 1, wherein it comprises an electronic controller (Figs 23 & 24; the controller 61) for controlling said at least one electric motor as a function of signals provided by a sensor of the force exchanged, (pivot angle detection unit 43RS) in the operating condition, between said upper structure and the subject's torso. (¶ 0110)

	Regarding claim 10, Ohta discloses an apparatus according to claim 9, wherein the electronic controller is configured for activating said at least one electric motor only when said force sensor detects the reaching of a predetermined threshold value of the force exchanged, in the operating condition, between said upper structure and the torso of the subject. (Figs. 23 & 24; ¶ 0112)

	Regarding claim 12, Ohta discloses an apparatus according to claim 1, wherein the upper structure comprises a pair of lateral uprights (Fig. 1; a right sub-frame 32R; a left sub-frame 32L) joint at the top by a support panel for the torso. (lower back support part 10)

	Regarding claim 13, Ohta disclose an apparatus according to claim 8, wherein each of said lower lateral semi- structures is in the form of a substantially L-shaped frame, with a lower vertical portion which carries a support panel for the respective leg (Fig. 12; a thigh worn portion 54R) and an upper horizontal portion, protruding to the rear, with reference to the condition worn by a subject, and having an end which carries the body of the respective electric motor. (¶ 0106)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (US 2019/0358807) in view of Yumikino (US 7,364,557).

	Regarding claim 3, Ohta does not disclose an apparatus according to claim 2, wherein the first portion of said elastic joint has an inner surface comprising a plurality of sectors separated by a plurality of tabs, said plurality of sectors each hosting one or more helical springs, and the second portion of said elastic joint has an inner surface comprising a plurality of teeth, said inner surface of the second portion of the elastic joint facing said inner surface of the first portion of the elastic joint.
	However, Yumikino discloses an apparatus according to claim 2, wherein the first portion of said elastic joint has an inner surface comprising a plurality of sectors (Yumikino: Fig. 2A, ¶47) separated by a plurality of tabs (Yumikino: Protruding pieces 6A), said plurality of sectors each hosting one or more helical springs (Yumikino: Fig. 2A, contractible spring 15), and the second portion of said elastic joint has an inner surface comprising a plurality of teeth (Yumikino: Fig. 4A, the convex parts 15A, ¶ 50), said inner surface of the second portion of the elastic joint facing said inner surface of the first portion of the elastic joint (Yumikino: Fig. 7, ¶ 59). Ohta, Yumikino, and the present invention are all drawn to wearable orthotic devices.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated a joint with a plurality of tabs and sectors with springs disposed between to the orthotic device of Ohta as taught by Yumikino to prevent the brace from being bent by more than a predetermined amount (Yumikino: Abstract).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (US 2019/0358807) in view of Larose et al. (US 2020/0069441).

	Regarding claim 11, Ohta does not disclose an apparatus according to claim 5, wherein said reducer belt transmission is a toothed belt drive.
	However, Larose discloses an apparatus according to claim 5, wherein said reducer belt transmission is a toothed belt drive. (Larose: Fig. 2; pulley portion 24 being a toothed pulley for cooperation with a timing belt (a.k.a., toothed)) Larose teaches a toothed belt drive for a better interconnection between the belt and pulley (Larose: ¶ 0102). Ohta, Larose, and the present invention are all drawn to wearable orthotic devices.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have added the toothed belt taught by Larose with the apparatus of Ohta to increase the connection between the motor and belt (Larose: ¶ 0102).

Conclusion
	The following prior art made of record are not relied upon for the rejection of this application, but are considered pertinent to Applicant’s disclosure.
	Tosh et al. (US 2019/0152047) discloses a biomedical assistive device which include a torso support stemming from the legs with a motor to assist in activities related to the bending of the hips or low back.
	Kim et al. (US 2018/0177671) discloses a walking assistance device that attaches to the torso supported by the legs that includes a motor for active assistance.
	Bonfilio (FR 2,885,194) discloses a flywheel damper that comprises helical springs to transmit a turning torque between flywheels. This application is considered particularly relevant to claim 3 but falls outside the scope of the field.
Romo et al. (US 2019/0091094) discloses a body interface with a lumbar support and attachments to the legs to assist the hips.
Kazerooni et al. (US 2016/0206498) discloses a trunk supporting exoskeleton with thigh links and a trunk supporting pad to impose a resisting torque to bending.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth Brown whose telephone number is (571)272-5642. The examiner can normally be reached on 8:00 AM - 5:00 PM EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SETH R. BROWN/Examiner, Art Unit 4165        


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786